Case 1:18-cv-02435 Document 1-6 Filed 10/24/18 Page 1 of 3




        EXHIBIT F
               Case 1:18-cv-02435 Document 1-6 Filed 10/24/18 Page 2 of 3



FDIC
Federal Deposit Insurance Corporation                           Division of Risk Management Supervision
1100 Walnut Street, Suite 2100                                                   Kansas City Regional Office
Kansas City, Missouri 64106                                                                   (816) 234-8000



                                                       March 23, 2018

 By email and U.S. mail
 Mr. W. Phillip Klinkhardt, Jr.
 Consultant
 5203 Golden Gate Drive
 Killeen, Texas 76549

 Subject:           Notice of Change in Control (Notice)
                    Ms. Justine Hurry
                    The Bank of Orrick, Orrick, Missouri

 Dear Mr. Klinkhardt:

 We received the subject application on March 13, 2018; however, before we are able to accept
 the application for processing we need additional information.

 Thank you for providing The Hurry Family Revocable Trust documentation as previously
 requested. We were able to determine Ms. Hurry's right and access to The Hurry Family
 Revocable Trust's funds. However, the "transaction activity" and cover letter provided by Mr.
 Nummi is inadequate to substantiate the source of funds. The "transaction activity" still lacics
 any personally identifiable information to conclude the funds are, in fact, The Hurry Family
 Revocable Trust's or Ms. Hurry's. Furthermore, it is unclear what, if any, authority Mr. Nummi
 has over the referenced account. Please provide adequate proof of available funds that
 clearly states the account owner. Account verification documentation from the institution
 (apparently SunTrust) should include personally identifiable information (e.g. The Hurry
 Family Revocable Trust) to determine the source of funds for the acquisition.
 Pursuant to 12 U.S.C. §1817(j), a Notice shall contain, among other things, the business
 background and history of each person by whom, or on whose behalf the acquisition is to be
 made, including material business activities and affiliations. The Interagency Biographical and
 Financial Report instructions defines a principal shareholder or owner as a person who directly
 or indirectly owns, controls, or holds (either individually or as a member of a group) the power
 to vote 10 percent or more of equity interest of an entity. The subject Notice states Ms. Hurry is
 a trustee of the irrevocable trust(s), which indicates control, Furthermore, if as a beneficiary of a
 trust Ms. Hurry has the power to influence the trustee's voting decisions, which must be
 determined by reference to the terms of the irrevocable trust agreement(s), she would apparently
 have control. In order to complete a review of Ms. Hurry's business activities and affiliations,
 the irrevocable trust(s) associations which were provided in previous submissions, as well as the
 respective trust agreement(s) are needed. Please provide a comprehensive list of Ms. Hurry's
 associations and affiliations, as well as the related trust documentation so we can
 adequately assess Ms. Hurry's business background, activities, and affiliations.
           Case 1:18-cv-02435 Document 1-6 Filed 10/24/18 Page 3 of 3




Affiliate information is an ongoing concern that is reviewed at all bank examinations. Should
the Notice be approved, Ms. Hurry will have to routinely provide a list of affiliates to the bank.

If the above information is not provided to this office by April 2, 2018, we will conclude you do
not want to furnish the requested information as it has been previously requested. You may
direct any questions to Case Manager Hilary L. Hoskins, Assistant Regional Director Richard E.
Allen or me at (816) 234-8000.

                                                      Sincerely,



                                                          R. Jilodkc
                                                      Deputy Regional Director



cc: Jeff Maassen, Missouri Division of Finance, Jefferson City, Missouri
    Justine Hurry, Phoenix, Arizona
    David Bans, Washington, D.C.




                                                  2
